NOTE: This disposition is nonprecedential.


  United States Court of Appeals
      for the Federal Circuit
                ______________________

                KEVIN M. BOWERS,
                 Claimant-Appellant

                           v.

             ROBERT A. MCDONALD,
           Secretary of Veterans Affairs,
                Respondent-Appellee
               ______________________

                      2014-7132
                ______________________

   Appeal from the United States Court of Appeals for
Veterans Claims in No. 13-2745, Judge Mary J. Schoelen.
                ______________________

              Decided: February 10, 2015
               ______________________

   KEVIN M. BOWERS, Fort Dodge, IA, pro se.

    CAMERON COHICK, Commercial Litigation Branch,
Civil Division, United States Department of Justice,
Washington, DC, argued for respondent-appellee. Also
represented by JOYCE R. BRANDA, ROBERT E. KIRSCHMAN,
JR., KIRK MANHARDT; Y. KEN LEE, CHRISTINA LYNN
GREGG, Office of General Counsel, United States Depart-
ment of Veterans Affairs, Washington DC.
                 ______________________
2                                      BOWERS   v. MCDONALD




    Before REYNA, MAYER, and CHEN, Circuit Judges.
PER CURIAM.
    Mr. Kevin M. Bowers appeals the decision of the
United States Court of Appeals for Veterans Claims
(“Veterans Court”) granting the Secretary of Veterans
Affairs’ motion to dismiss Mr. Bowers’ appeal for lack of
jurisdiction. Mr. Bowers asks this court to reassess the
facts of this case in light of the relevant law. Because this
court is without jurisdiction to do so, we dismiss.
                       BACKGROUND
    On August 18, 1995, the Board of Veterans’ Appeals
(“Board”) denied Mr. Bowers’ request for an earlier effec-
tive date for several disabilities. It appears from the
record and documents attached to Mr. Bowers’ petition
that on September 1, 1995, Mr. Bowers submitted corre-
spondence to the Board regarding the Board’s August
1995 decision. Mr. Bowers entitled this filing “Reconsid-
eration of Every Past R/O & BVA Decision.” The De-
partment of Veterans Affairs responded to Mr. Bowers on
April 26, 1996, directing him to submit a motion for
reconsideration of the August 1995 decision and giving
him a period of 30 days to do so. On May 10, 1996, Mr.
Bowers submitted further informal correspondence seek-
ing reconsideration of the Board’s August 1995 decision.
Treating the correspondence as a motion for reconsidera-
tion, the Board denied the motion on July 16, 1996. Mr.
Bowers filed another informal motion for reconsideration
on July 26, 1996. Mr. Bowers entitled this filing his
“Fourth Reconsideration Appeal.” The Board denied this
motion for reconsideration on September 4, 1998.
    On the same day, Mr. Bowers appealed the Board’s
August 1995 decision, but failed to pay a filing fee. The
Veterans Court dismissed Mr. Bowers’ appeal for lack of
jurisdiction and for failure to comply with court rules
BOWERS   v. MCDONALD                                       3



requiring payment of a filing fee. Bowers v. West, No. 98-
1646, 1998 WL 846689, at *2 (Vet. App. Nov. 30, 1998).
The Veterans Court found that Mr. Bowers failed to file
either a timely notice of appeal with the Veterans Court
or a timely motion for reconsideration at the Board. Mr.
Bowers then filed a motion for reconsideration of this
decision with the Veterans Court. The Veterans Court
denied Mr. Bowers’ motion on December 21, 1998. Mr.
Bowers did not appeal either of the Veterans Court’s
decisions.
    More than 14 years later, Mr. Bowers filed with the
Board another motion for reconsideration of the August
1995 decision. The Board denied the motion. On Sep-
tember 17, 2013, Mr. Bowers filed a second notice of
appeal of the August 1995 Board decision with the Veter-
ans Court. The government filed a motion to dismiss the
appeal as untimely because the appeal was filed more
than 120 days after the Board decision issued. The Vet-
erans Court granted the motion. Bowers v. Shinseki, No.
13-2745, 2014 WL 1316934, at *2 (Vet. App. April 3,
2014). Mr. Bowers filed another motion for reconsidera-
tion with the Veterans Court. The Veterans Court with-
drew its initial opinion and issued a new opinion, again,
granting the government’s motion to dismiss. Bowers v.
Shinseki, No. 13-2745, at *2 (Vet. App. May 20, 2014).
Mr. Bowers appeals.
    We have jurisdiction pursuant to 38 U.S.C. § 7292(c).
                        DISCUSSION
     This court’s jurisdiction to review decisions of the
Veterans Court is limited by statute.           Pursuant to
38 U.S.C. § 7292(a), this court has jurisdiction to review
“the validity of a decision of the [Veterans] Court on a rule
of law or of any statute or regulation . . . or any interpre-
tation thereof (other than a determination as to a factual
matter) that was relied on by the [Veterans] Court in
making the decision.” Except to the extent that an appeal
4                                      BOWERS   v. MCDONALD



presents a constitutional issue, this court may not review
“(A) a challenge to a factual determination, or (B) a chal-
lenge to a law or regulation as applied to the facts of a
particular case.” 38 U.S.C. § 7292(d)(2). To the extent we
have jurisdiction, we set aside Veterans Court interpreta-
tions only when they are arbitrary, capricious, an abuse of
discretion, or otherwise not in accordance with law;
contrary to constitutional right, power, privilege, or
immunity; in excess of statutory jurisdiction, authority, or
limitations, or in violation of a statutory right; or without
observance of procedure required by law. Id. § 7292(d)(1).
    This court lacks jurisdiction to consider Mr. Bowers’
appeal. To the extent Mr. Bowers asks this court to
review the facts of his case, this court cannot do so. Such
a review is outside of the jurisdiction of this court.
Id. § 7292(d)(2). To the extent Mr. Bowers asks this court
to determine whether the Veterans Court correctly ap-
plied the law to the facts of his case, this court similarly
cannot review this issue. To do so requires this court to
reapply the law to the facts of this case, and, as we have
noted above, this court lacks jurisdiction to review such a
challenge. Id. Thus, we must dismiss Mr. Bowers’ ap-
peal.
                       CONCLUSION
   This court lacks jurisdiction to review Mr. Bowers’
appeal, and the appeal is therefore dismissed.
                       DISMISSED
                           COSTS
    No costs.